DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by,  EP3404390A2, hereafter “390”.
	Regarding claims 1, and 11, “390” discloses a force sensor with features of the claimed invention including a sensor chip (element 110), comprising: 5a semiconductor substrate; first supporting portions (related to elements 111a to 111d); a second supporting portion  (related to element 111e), around which the first support portions are disposed, the second supporting portion being disposed at a center of the 10substrate; first detecting beams (elements 113a, 113d, 113g and 113j), each connecting the first supporting portions, which are mutually adjacent; second detecting beams (elements 113b, 113e, 113h and 113k), disposed in parallel with the first detecting beams between the first detecting 15beams and the second supporting portion; force points (elements 114-114d, see figure 4A), disposed in the first detecting beams so as to be applied with force; and a plurality of strain detecting elements disposed at predetermined 
	Regarding claim 2, there are third detecting beams connecting the first detecting beams and the second detecting beams (elements 113c, 113f, 113,I, 113l),  in 10each set, in which one of the first detecting beams and the corresponding second detecting beam are arranged in parallel, wherein the force point (related to elements 114a-114d), is arranged at an intersection between each of the first detecting beams and the 15corresponding third detecting beam.  
	Regarding claim 3, a portion of the first detecting portion and a 20portion of the second detecting portion are formed in one of the second detecting beams, and a remainder of the first detecting portion and a remainder of the second detecting portion are formed in another one of the second detecting beams disposed 25in parallel with the one of the second detecting-63- beams.  (”390” explains that  Piezoresistors FyR1 and FyR2 are disposed in areas of the detection beam 113g that are closer to the reinforcing beam 112c than a line bisecting the detection beam 113g in the longitudinal direction and are away from the detection beam 113i. The piezoresistors FyR1 
	 Regarding claims 4-5, it appears that a thickness direction of the substrate is in a Z-axis direction, a first direction is the Z- axis direction, and the first detecting portion and the second detecting portion are disposed at a position line, and rotation 10symmetric with respect to a line passing through the center of the substrate and perpendicular to the Z- axis or rotation around the Z-axis by 180 degrees.  
	Regarding claim 6, one can define a first detecting portions to be formed in a pair of the first detecting beams which are mutually parallel, and define a second detecting portion to be formed in 5another pair of the first detecting beams perpendicular to the pair of the first detecting beams.  
	Regarding claim 7, one can define when a thickness direction of the substrate is in a Z-axis direction, a first direction is a direction of rotating around a Z-axis, and the first detecting portion and the second 15detecting portion are disposed at a position rotation-symmetric with respect to a rotation around the Z-axis by 90 degrees.  
	-65-Regarding claim 9, (by inspecting figure 6), it appears that a sum of a number of the strain detecting elements of 5the first detecting portion and the second detecting portion is a multiple of  the number of strain detecting elements detecting force in a direction different from the first direction.  
	10Regarding claim 10, there are reinforcing beams (elements 112a-112h, see figure 4) with similar configuration respect to detecting beam and corresponding thicknesses. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EP3404390A2, hereafter “390”.
	Regarding this claim, “390”, does not explicitly recite that the resistance values of the strain detecting elements of the first strain detecting portion and the second detecting portion is half a resistance value of the strain detecting element of other than the first 25detecting portion and the second detecting portion.  However, since, it clearly discusses the improved sensitivity of the resistance of the piezoresistor, (see paragraph 0061), it would have been obvious for a skill artisan, before the effective filing date of the invention to modify “390” and choose any desirable value for the resistance of the strain detecting element of various portions, in order to obtain a maximum effects.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, February 16, 2022